Exhibit 10.4

FORM OF RESTRICTED STOCK UNIT AGREEMENT

FOR RETIREMENT ELIGIBLE PARTICIPANTS

H.B. FULLER COMPANY

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Under the Amended and Restated Year 2000 Stock Incentive Plan)

THIS AGREEMENT, dated as of December 3, 2009, is entered into between H.B.
Fuller Company, a Minnesota corporation (the “Company”), and
                    , an employee of the Company or an affiliate of the Company
(“Participant”).

WHEREAS, the Company, pursuant to the Amended and Restated H.B. Fuller Company
Year 2000 Stock Incentive Plan (the “Plan”), wishes to award to Participant
Restricted Stock Units, representing the right to receive shares of common
stock, par value $1.00 per share, of the Company (“Common Stock”), subject to
certain restrictions and on the terms and conditions contained in this Agreement
and the Plan;

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto hereby agree as follows:

1. Award of Restricted Stock Units. The Company, effective as of the date of
this Agreement, hereby grants to Participant an award of                     
Restricted Stock Units, each Restricted Stock Unit representing the right to
receive one share of Common Stock on such date as set forth herein, plus an
additional amount pursuant to Section 2(b) hereof, subject to the terms and
conditions set forth in this Agreement.

2. Rights of Participant with Respect to the Restricted Stock Units.

(a) No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Participant to any rights of a
shareholder of Common Stock. The rights of Participant with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which such rights become vested, and the restrictions with respect to the
Restricted Stock Units lapse, in accordance with Section 3 hereof.

(b) Dividend Equivalents. As long as Participant holds Restricted Stock Units
granted pursuant to this Agreement, the Company shall credit to Participant, on
each date that the Company pays a cash dividend to holders of Common Stock
generally, an additional number of Restricted Stock Units (“Additional
Restricted Stock Units”) equal to the total number of whole Restricted Stock
Units and Additional Restricted Stock Units previously credited to Participant
under this Agreement multiplied by the dollar amount of the cash dividend paid
per share of Common Stock by the Company on such date, divided by the Fair
Market Value of a share of Common Stock on such date. Any fractional Restricted
Stock Unit resulting from such calculation shall be included in the Additional
Restricted Stock Units. A report showing the number of Additional Restricted
Stock Units so credited shall be sent to Participant periodically, as determined
by the Company. The Additional Restricted Stock Units so credited shall be
subject to the same terms and conditions as the Restricted Stock Units granted
pursuant to this Agreement and the Additional Restricted Stock Units shall be
forfeited in the event that the Restricted Stock Units with respect to which the
dividend equivalents were paid are forfeited.



--------------------------------------------------------------------------------

(c) Issuance of Shares; Conversion of Restricted Stock Units. No shares of
Common Stock shall be issued to Participant prior to the date on which the
Restricted Stock Units vest and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 3 hereof. Neither this
Section 2(c) nor any action taken pursuant to or in accordance with this
Section 2(c) shall be construed to create a trust of any kind. After any
Restricted Stock Units vest pursuant to Section 3 hereof, the Company shall
promptly cause to be issued, in either certificated or uncertificated form,
shares of Common Stock registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
in payment of such vested whole Restricted Stock Units and any Additional
Restricted Stock Units and shall cause such certificated or uncertificated
shares to be delivered to Participant or Participant’s legal representatives,
beneficiaries or heirs, as the case may be. In no event shall issuance of shares
occur more than ninety (90) days after the applicable vesting date. The value of
any fractional Restricted Stock Unit shall be cancelled at the time certificated
or uncertificated shares are delivered to Participant in payment of the
Restricted Stock Units and any Additional Restricted Stock Units.

3. Vesting; Forfeiture.

(a) Vesting Dates.

 

Date

   Percentage of Restricted Stock Units to Vest  

December 3, 2010

   33 % 

December 3, 2011

   33 % 

December 3, 2012

   34 % 

(b) Subject to the terms and conditions of this Agreement, the Restricted Stock
Units shall vest in three annual installments and the restrictions shall lapse
on the vesting dates set forth in Sec. 3(a) above, if any one of the following
conditions exists on each applicable date,

(i) Participant remains continuously employed by the Company or an Affiliate of
the Company, or

(ii) Participant is eligible for retirement (as defined hereafter) and retired
from the Company or any Affiliate of Company prior to the applicable vesting
date, or

(iii) A “Change in Control” (as defined below) has occurred, or

(iv) Participant is permanently disabled.

(c) Early Vesting. Notwithstanding the vesting provision contained in
Section 3(b) above, but subject to the other terms and conditions set forth
herein, upon the occurrence of Participant’s death, Participant or Participant’s
legal representatives, beneficiaries or heirs, as the case may be, shall become
immediately vested in all of the Restricted Stock Units, and the restrictions
with respect to the Restricted Stock Units shall lapse, as of the date of such
death. Issuance of the shares shall occur as soon as administratively feasible
after the Participant’s death but in no event more than ninety (90) days after
death.

 

2



--------------------------------------------------------------------------------

(d) For the purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred upon any of the following events:

 

  (1) a public announcement (which, for purposes hereof, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) that any individual, corporation,
partnership, association, trust or other entity becomes the beneficial owner (as
defined in Rule 13(d)(3) promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the voting
power of the Company then outstanding;

 

  (2) the individuals who, as of the date of this Agreement, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall be considered to be a member of the Incumbent Board);

 

  (3) the approval of the shareholders of the Company, and consummation, of
(i) any consolidation, merger or statutory share exchange of the Company with
any person in which the surviving entity would not have as its directors at
least 60% of the Incumbent Board and as a result of which those persons who were
shareholders of the Company immediately prior to such transaction would not
hold, immediately after such transaction, at least 60% of the voting power of
the Company then outstanding or the combined voting power of the surviving
entity’s then outstanding voting securities; (ii) any sale, lease, exchange or
other transfer in one transaction or series of related transactions
substantially all of the assets of the Company; or (iii) the adoption of any
plan or proposal for the complete or partial liquidation or dissolution of the
Company; or

 

  (4) a determination by a majority of the members of the Incumbent Board, in
their sole and absolute discretion, that there has been a Change in Control of
the Company.

For purposes of this Section 3(c), “voting power” when used with reference to
the Company shall mean the voting power of all classes and series of capital
stock of the Company now or hereafter authorized.

(d) Forfeiture. If Participant ceases to be employed by the Company or an
Affiliate of the Company for any reason. other than “retirement” as defined
below or Participant’s death as specified in Section 3(c) hereof, prior to the
vesting of the Restricted Stock Units pursuant to Section 3(b) hereof,
Participant’s rights to any unvested Restricted Stock Units shall be immediately
and irrevocably forfeited, including the right to receive any applicable
Additional Restricted Stock Units.

 

3



--------------------------------------------------------------------------------

For purposes of this Section 3, “retirement” shall mean the voluntary or
involuntary termination of Participant’s employment for any reason other than
gross and willful misconduct, disability or death, after the Participant has
completed at least ten years of service as an employee of the Company and/or an
Affiliate of the Company, and has attained age 55, so long as the Participant
has at all times that Restricted Stock Units are outstanding under this
Agreement complied with the terms of any applicable confidentiality,
non-disclosure and/or non-competition agreement between the Company and the
Participant. In all other cases, any unvested Restricted Stock Units and
Additional Restricted Stock Units shall terminate upon retirement.

4. Restrictions on Transfer. The Restricted Stock Units shall not be
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
Participant and receive any property distributable with respect to the
Restricted Stock Units upon the death of Participant. Each right under this
Agreement shall be exercisable during Participant’s lifetime only by Participant
or, if permissible under applicable law, by Participant’s legal representative.
The Restricted Stock Units and any rights under this Agreement may not be sold,
assigned, transferred, pledged, alienated, attached or otherwise encumbered and
any purported sale, assignment, transfer, pledge, alienation, attachment or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

5. Income Tax Matters.

In order to comply with all applicable federal, foreign, state or local income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, foreign, state or local
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant. Upon
vesting of the Restricted Stock Units and the lapse of the restrictions with
respect to the Restricted Stock Units under the terms of this Award Agreement,
Participant shall be obligated to pay any applicable withholding taxes arising
from such vesting and lapse of restrictions. Unless the Company receives an
irrevocable written instruction, addressed to the attention of the Secretary of
the Company, from Participant prior to the date that the Restricted Stock Units
vest and the restrictions lapse, the Company shall automatically withhold as
payment the number of shares of Common Stock, determined by the Fair Market
Value on the applicable vesting date as set forth in Section 3 and lapse of
restrictions, required to pay the applicable withholding taxes. The Company
shall not be required to deliver any fractional share of Common Stock but will
pay, in lieu thereof, the Fair Market Value (as of the date the Restricted Stock
Units vest and the restrictions lapse) of such fractional share.

 

4



--------------------------------------------------------------------------------

6. Securities Matters. No shares of Common Stock shall be issued pursuant to
this Agreement prior to such time as counsel to the Company shall have
determined that the issuance of such shares will not violate any securities or
other laws, rules or regulations. The Company shall not be required to deliver
any shares of Common Stock until the requirements of any applicable securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

7. Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the Common Stock such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Agreement, then the Committee shall, in such
manner as it may deem equitable, in its sole discretion, adjust any or all of
the number and type of shares subject to the Restricted Stock Units.

8. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. Terms used herein which are defined in the Plan shall have the
respective meanings ascribed to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee, and such determination shall be final and
conclusive upon all parties in interest. The rules of section 409A of the
Internal Revenue Code shall apply to this Agreement, and this Agreement shall be
construed and administered accordingly. Notwithstanding the foregoing, neither
the Company nor any of its officers, directors, agents or affiliates shall be
obligated, directly or indirectly, to any Participant or any other person for
any taxes, penalties, interest or like amounts that may be imposed on the
Participant or other person on account of any amounts under this Agreement or on
account of any failure to comply with any section of the Internal Revenue Code.

(b) No Right to Employment. The grant of the Restricted Stock Units shall not be
construed as giving Participant the right to be retained as an employee of the
Company or any Affiliate. In addition, the Company or an Affiliate may at any
time dismiss Participant from employment, free from any liability or any claim
under this Agreement, unless otherwise expressly provided in this Agreement.

(c) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction under any law deemed
to be applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law, or if it cannot be so construed or
amended without, in the determination of the Committee, materially altering the
purpose or intent of this Agreement, such provision shall be stricken as to such
jurisdiction or this Agreement, and the remainder of this Agreement shall remain
in full force and effect.

 

5



--------------------------------------------------------------------------------

(e) Governing Law. The internal law, and not the law of conflicts, of the State
of Minnesota will govern all questions concerning the validity, construction and
effect of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

H.B. FULLER COMPANY By:       Michele Volpi   President and Chief Executive
Officer       Participant   Date:     

 

6